Citation Nr: 0509167	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant's spouse meets the criteria of 
"veteran" for the purposes of entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in September 2003 and a 
substantive appeal was received in November 2003.  The 
appellant testified at a personal hearing at the RO in 
January 2004.  The appellant is seeking VA benefits as a 
widow of an individual who died in March 1983. 

The Board notes that the appellant had appointed Imelda 
Llorin-Labastida as her attorney for purposes of her VA 
claim.  By way of correspondence dated July 2004, the RO gave 
the attorney notice that her right to prepare, present or 
prosecute claims for VA benefits was revoked.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The May 2003 RO letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the May 2003 letter notified the 
appellant that she should submit any pertinent evidence in 
her possession.  In this regard, she was advised to submit or 
identify any additional information or evidence that she 
believed would help substantiate her claim.  In light of this 
communication, the Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in May 2003 and the 
initial rating decision was issued in July 2003.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private records 
and service records, including a June 2003 document from the 
National Personnel Records Center (NPRC) stating that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the appellant as relevant to the claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the 
requisite service or his surviving spouse.  38 U.S.C.A. § 
1521.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant filed a claim for VA death 
benefits based on deceased husband's service in the United 
States military during World War II.  The RO attempted to 
verify the service of the appellant's husband.  In June 2003, 
the NPRC certified that the decedent had no service as a 
member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in the service of the United States of 
America.

The appellant has submitted affidavits from private 
individuals and documents from the Philippine government in 
an attempt to prove her husband had qualifying military 
service.  As indicated above, however, the NPRC certified in 
June 2003 that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in service of the United States of 
America.  The Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Furthermore, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, supra.  
In cases for VA benefits where requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  No 
additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received 
to warrant recertification.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied as a matter 
of law.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


